DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12, it is not clear whether the plurality of sensor elements is the same or different than those recited in claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0270704 A1 to Peyser et al. (“Peyser”).
As to claims 1 and 19, Peyser discloses 
a sensor having a plurality of sensing elements, the sensor configured to measure a concentration of an analyte in a biofluid sample (see [0085]); 
an electrode for producing one or more electrical signals, the electrical signals varying in response to a measurement of the analyte by the plurality of sensing elements (see [0085] – “In these variations, the detector typically comprises at least two electrodes, which are typically activated by the measurement device when it is brought into electrical contact with the patch.”);
a channel for conveying the biofluid sample to the sensor ([0064]); and 
a buffering material in fluidic contact with the biofluid sample, wherein the buffering material is configured to adjust a potential of hydrogen (pH) value of the sample to an operative sensor pH (see [0129] – “In one variation, the microfluidic collection layer includes a buffer (e.g., PBS at pH 7.4) into which sweat is collected.”).  
As to claim 11, Peyser further discloses wherein the buffering material adjusts the pH value as the biofluid sample moves through the channel (see [0129]).  
As to claim 16, Peyser further discloses wherein the buffering material contacts the biofluid sample in the channel to adjust the pH value prior to contact between the biofluid sample and the sensor (see [0079]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art before the effective filing date of the claimed invention to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background
 for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Peyser.
Regarding claim 10, Peyser teaches the device of claim 1, but does not specifically teach wherein the buffering material is localized to an individual sensor environment. Nonetheless, while Peyser teaches wherein the buffering material is introduced upstream from the sensor (para [0106]; As described above, a buffer (which may or may not be different from the buffer in the buffer reservoir ... Typically buffer entering the microfluidic channel from the buffer reservoir will drive material (e.g., sweat) from the microfluidic channel and into the detector region (616)) may be preloaded into the microfluidic channel so that sweat is collected into fluid within the microfluidic channel), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify wherein the buffering material is instead localized to an individual sensor environment to better protect the local sensor environment from pH fluctuations that could affect its accuracy, during routine experimentation to identify the most desirable device.
 	Regarding claim 12, Peyser teaches the device of claim 10, wherein the buffering material tunes the biofluid sample pH prior to the sample reacting with the sensor (para [0106]; As described above, a buffer (which may or may not be different from the buffer in the buffer reservoir) may be preloaded into the microfluidic channel so that sweat is collected into fluid within the microfluidic channel), but does not specifically teach the buffering material surrounds a plurality of sensing elements to tune the biofluid sample. Nonetheless, following the arguments in claim 10 wherein the buffering material is localized to an individual sensor environment to better protect the local sensor environment from pH fluctuations that could affect its accuracy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further specify wherein the buffering material surrounds the plurality of sensing elements altogether.
Regarding claim 17, Peyser teaches the device of claim 1, but does not specifically teach wherein the buffering material comprises a packed column within the channel. Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify wherein the buffering material comprises any of the forms known in the art before the effective filing date of the claimed invention, such as that of a packed column to be disposed within the channel, during routine experimentation to identify the most desirable buffering material form (see for example US 2005/0109700 A1 to Bortun et al. (hereafter, Bortun); para (0006); The present invention features a system for treating liquid comprising a pH adjuster located upstream of a liquid treatment device relative to a liquid flow direction ... The pH adjuster contains solid state or particulate pH adjuster material adapted to release H or OH groups into the liquid or adapted to consume H or OH groups from the liquid, at a generally fixed location relative to the liquid treatment device, effective to raise or lower the pH of the liquid while it passes through the media of the downstream liquid treatment device. In particular, the pH adjuster material is a nonbonded particulate. One suitable nonbonded particulate pH adjuster material is in the form of resin beads).
Claim(s) 2-6, 20, 22, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of US 2016/0280634 A1 to Daly.
Regarding claim 2, Peyser teaches the device of claim 1, but does not specifically teach wherein the buffering material comprises at least one polymer having functional groups selected to tune the biofluid sample pH to the operative sensor pH. Nonetheless, Daly teaches wherein a polymeric amine zwitterion buffer has a large buffering range and capacity (para [0006]; The present invention relates to amines and amine derivatives that improve the buffering range, and/or reduce the chelation and other negative interactions of the buffer and the system to be buffered; para [0118]; Combining amines with monochloroacetic acid (MCA) or sodium vinyl sulfonate (SVS) results in products are zwitterionic buffers that can buffer in both acidic and basic pH conditions; para [0134]; Polyamines with good properties for use in biological fermentations, purifications, storage and general handling can also be produced through the reaction of nitroalkanes and acrylonitrile, followed by reduction. Additional derivatization with SVS or MCA will result in zwitterionic buffers with a very large buffering range and capacity), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Daly with that of Peyser to specify wherein the buffering material comprises at least one polymer having functional groups selected to tune the biofluid sample pH to the operative sensor pH, to take advantage of the large buffering range and capacity.
Regarding claim 3, Peyser in view of Daly teach the device of claim 2, and Daly teaches wherein the buffering material comprises a polyfunctional polymer (para [0118]; Combining amines with monochloroacetic acid (MCA) or sodium vinyl sulfonate (SVS) results in products are zwitterionic buffers that can buffer in both acidic and basic pH conditions).
	Regarding claim 4, Peyser in view of Daly teach the device of claim 2, but does not specifically teach wherein the buffering material comprises two or more polymers having different functional groups. Nonetheless, Daly teaches wherein the polymeric amines can be combined with either monochloroacetic acid (MCA) or sodium vinyl sulfonate (SVS) to create zwitterionic buffers (para [0118]; Combining amines with monochloroacetic acid (MCA) or sodium vinyl sulfonate (SVS) results in products are zwitterionic buffers that can buffer in both acidic and basic pH conditions), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify wherein both are used together such that the buffering material comprises two or more polymers having different functional groups, to allow for a wider range of buffering functionality.
Regarding claim 5, Peyser in view of Daly teach the device of claim 2, and Daly teaches wherein the buffering material further comprises at least one zwitterion (para [0118]; Combining amines with monochloroacetic acid (MCA) or sodium vinyl sulfonate (SVS) results in products are zwitterionic buffers that can buffer in both acidic and basic pH conditions).
Regarding claim 6, Peyser in view of Daly teach the device of claim 2, and Peyser teaches wherein the device further comprises a reservoir containing the buffering material (para [0078]; Returning now to FIG. 2B, one variation of a patch includes a buffer reservoir (220) which may supply buffer to the microfluidic channel. The buffer reservoir may be part of the microfluidic layer, or it may be separate, but fluidly connected to the microfluidic layer).
Regarding claim 20, Peyser teaches the method of claim 19, but does not specifically teach wherein the buffering material comprises at least one polymer having functional groups selected to tune the biofluid sample pH to an operative pH of the sensor. Nonetheless, Daly teaches wherein a polymeric amine zwitterion buffer has a large buffering range and capacity (para [0006]; The present invention relates to amines and amine derivatives that improve the buffering range, and/or reduce the chelation and other negative interactions of the buffer and the system to be buffered; para [0118]; Combining amines with monochloroacetic acid (MCA) or sodium vinyl sulfonate (SVS) results in products are zwitterionic buffers that can buffer in both acidic and basic pH conditions; para [0134]; Polyamines with good properties for use in biological fermentations, purifications, storage and general handling can also be produced through the reaction of nitroalkanes and acrylonitrile, followed by reduction. Additional derivatization with SVS or MCA will result in zwitterionic buffers with a very large buffering range and capacity), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Daly with that of Peyser to specify wherein the buffering material comprises at least one polymer having functional groups selected to tune the biofluid sample pH to an operative pH of the sensor, to take advantage of the large buffering range and capacity.
Regarding claim 22, Peyser in view of Daly teach the method of claim 20, and Daly teaches wherein the at least one polymer is a zwitterion (para [0118]; Combining amines with monochloroacetic acid (MCA) or sodium vinyl sulfonate (SVS) results in products are zwitterionic buffers that can buffer in both acidic and basic pH conditions).
Regarding claim 25, Peyser in view of Daly teach the method of claim 20, and Peyser teaches wherein the exposing step further comprises fluidic contact between the buffering material and the sample as the sample is conveyed through the channel (para [0077]; In some variations, the collection layer may be configured as a perfusion layer, wherein a buffer (e.g., phosphate buffered saline, or the like) is used to assist in the collection of sweat; para (0078); Returning now to FIG. 2B, one variation of a patch includes a buffer reservoir (220) which may supply buffer to the microfluidic channel. The buffer reservoir may be part of the microfluidic layer, or it may be separate, but fluidly connected to the microfluidic layer).
Regarding claim 27, Peyser in view of Daly teach the method of claim 20, and Peyser teaches wherein the exposing step further comprises fluid contact between the buffering material and the sample as the sample diffuses from the channel to the sensor (para [0079]; In one variation, buffer is moved through the device by allowing a pressurized bolus of buffer to enter the microfluidic channel and push sweat containing glucose from the collection layer into, and ultimately, through the detector layer. For example, buffer may be preloaded into the device under pressure. After sweat has collected in the microfluidic channel to an appropriate level (or for an appropriate period of time), the pressurized buffer is released from the buffer reservoir into the microfluidic channel so that the buffer moves through the microfluidic channel(s) in the collection layer, and propels the sweat into the detector layer).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of US 2005/0109700 A1 to Bortun et al. (hereafter, Bortun).
Regarding claim 13, Peyser teaches the device of claim 1, but does not specifically teach wherein the buffering material comprises a plurality of polymer chains chemically attached to a surface of the device. Nonetheless, Bortun teaches wherein a system may have a pH adjuster system upstream of further processes wherein the pH adjuster system may be cast or molded into the overall system (para [0006]; The present invention features a system for treating liquid comprising a pH adjuster located upstream of a liquid treatment device relative to a liquid flow direction ... The pH adjuster contains solid state or particulate pH adjuster material adapted to release H or OH groups into the liquid or adapted to consume H or OH groups from the liquid, at a generally fixed location relative to the liquid treatment device, effective to raise or lower the pH of the liquid while it passes through the media of the downstream liquid treatment device ... Cast, molded or otherwise bonded pH adjuster material might also be suitable for use in the invention), wherein the system would avoid the need for dosing and storage of the buffers (para [0005]; The water treatment industry would benefit from a system that is more reliable in that it avoids using electromechanical dosing devices for releasing chemical solutions to adjust pH and avoids using storage tanks of solution that need refilling). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bortun with that of Peyser to specify wherein the buffering material comprises a plurality of polymer chains chemically attached to a surface of the device, to avoid the need for dosing and storage of the buffer.
Regarding claim 14, Peyser in view of Bortun teach the device of claim 13, but do not specifically teach wherein the surface is within a reservoir. Nonetheless, Peyser teaches wherein the buffering material is stored in a reservoir (para [0078]; Returning now to FIG. 2B, one variation of a patch includes a buffer reservoir (220) which may supply buffer to the microfluidic channel. The buffer reservoir may be part of the microfluidic layer, or it may be separate, but fluidly connected to the microfluidic layer), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify wherein the surface is within a reservoir, during routine experimentation to identify the most desirable device.
Claims 7-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view US 6,129,832 A to Fuhr et al. (hereafter, Fuhr).
Regarding claim 7, Peyser in view of Daly teach the device of claim 6, but do not specifically teach wherein the device further comprises a selectively permeable membrane in fluid communication with the buffering material and the channel. Nonetheless, Fuhr teaches wherein a fast pH adjustment system may comprise a buffering material behind a selectively permeable membrane in fluid communication with the target fluid (col 3, ln 46-52; The object of this invention is to create an improved device for influencing ion concentration on an amperometric basis and a method for its operation, allowing the drawbacks of conventional systems to be overcome and permitting faster adjustment and the implementation of control circuits. A particular purpose of the invention is to create an improved pH adjusting instrument; col 4, ln 31-44; For adjustment of pH, the acid or base regulator is operated with the neutral phase to make the system acidic or basic. The individual ion transports are as follows: a) Regulation towards smaller pH values (acidification of the adjustment solution): the electrode of the acid regulator is operated as an anode, and that of the neutral phase as a cathode. Protons flow from the acid regulator into the adjustment solution, and accordingly cations from the solution into the neutral phase. The anions of the neutral phase move through the adjustment solution into the acid regulator and consequently are barely effective. b) Regulation towards higher pH values (alkalization): this is an analogous process with hydroxyl ions, i.e. with the opposite sign; col 8, ln 39-50; The following three membrane combinations can be used in the four-chamber pin: (i) identical diaphragms or diffusion depressants on all chambers; (ii) a cation exchanger membrane on the acid chamber (acid regulator), an anion exchanger membrane on the base chamber (base regulator), and a diffusion depressant, named under (i), on the neutral chambers (neutral phase); (iii) one cation and one anion exchanger membrane on the acid regulator and the first neutral phase, and one anion and one cation exchanger membrane on the base regulator and the second neutral phase). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuhr with the device taught by Peyser to specify wherein the device further comprises a selectively permeable membrane in fluid communication with the buffering material and the channel, to take advantage of the fast pH adjustment.
Regarding claim 8, Peyser in view of Daly and Fuhr teach the device of claim 7, and Daly teaches wherein the buffering material comprises at least one polymer in solution within the reservoir (para [0078]; Returning now to FIG. 2B, one variation of a patch includes a buffer reservoir (220) which may supply buffer to the microfluidic channel. The buffer reservoir may be part of the microfluidic layer, or it may be separate, but fluidly connected to the microfluidic layer).
Regarding claim 9, Peyser in view of Daly and Fuhr teach the device of claim 8, and Fuhr teaches wherein the membrane has a pore size that allows hydrogen ions to pass through the membrane while retaining the buffering material in the reservoir (col 4, ln 31-44; For adjustment of pH, the acid or base regulator is operated with the neutral phase to make the system acidic or basic. The individual ion transports are as follows: a) Regulation towards smaller pH values (acidification of the adjustment solution): the electrode of the acid regulator is operated as an anode, and that of the neutral phase as a cathode. Protons flow from the acid regulator into the adjustment solution, and accordingly cations from the solution into the neutral phase. The anions of the neutral phase move through the adjustment solution into the acid regulator and consequently are barely effective).
Regarding claim 21, Peyser in view of Daly teach the method of claim 20, but do not specifically teach wherein the exposing step further comprises exposing the biofluid sample to the buffering material through a membrane. Nonetheless, Fuhr teaches wherein a fast pH adjustment system may comprise a buffering material behind a selectively permeable membrane in fluid communication with the target fluid (col 3, ln 46-52; The object of this invention is to create an improved device for influencing ion concentration on an amperometric basis and a method for its operation, allowing the drawbacks of conventional systems to be overcome and permitting faster adjustment and the implementation of control circuits. A particular purpose of the invention is to create an improved pH adjusting instrument; col 4, ln 31-44; For adjustment of pH, the acid or base regulator is operated with the neutral phase to make the system acidic or basic. The individual ion transports are as follows: a) Regulation towards smaller pH values (acidification of the adjustment solution): the electrode of the acid regulator is operated as an anode, and that of the neutral phase as a cathode. Protons flow from the acid regulator into the adjustment solution, and accordingly cations from the solution into the neutral phase. The anions of the neutral phase move through the adjustment solution into the acid regulator and consequently are barely effective. b) Regulation towards higher pH values (alkalization): this is an analogous process with hydroxyl ions, i.e. with the opposite sign; col 8, ln 39-50; The following three membrane combinations can be used in the four-chamber pin: (i) identical diaphragms or diffusion depressants on all chambers; (ii) a cation exchanger membrane on the acid chamber (acid regulator), an anion exchanger membrane on the base chamber (base regulator), and a diffusion depressant, named under (i), on the neutral chambers (neutral phase); (iii) one cation and one anion exchanger membrane on the acid regulator and the first neutral phase, and one anion and one cation exchanger membrane on the base regulator and the second neutral phase). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuhr with the method taught by Peyser to specify wherein the exposing step further comprises exposing the biofluid sample to the buffering material through a membrane, to take advantage of the fast pH adjustment.
Claims 23-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser in view of Daly, and further in view of Bortun.
Regarding claim 23, Peyser in view of Daly teach the method of claim 20, but do not specifically teach wherein the method further comprises attaching the polymer to a surface of the device. Nonetheless, Bortun teaches wherein a system may have a pH adjuster system upstream of further processes wherein the pH adjuster system may be cast or molded into the overall system (para [0006]; The present invention features a system for treating liquid comprising a pH adjuster located upstream of a liquid treatment device relative to a liquid flow direction ... The pH adjuster contains solid state or particulate pH adjuster material adapted to release H or OH groups into the liquid or adapted to consume H or OH groups from the liquid, at a generally fixed location relative to the liquid treatment device, effective to raise or lower the pH of the liquid while it passes through the media of the downstream liquid treatment device ... Cast, molded or otherwise bonded pH adjuster material might also be suitable for use in the invention), wherein the system would avoid the need for dosing and storage of the buffers (para [0005]; The water treatment industry would benefit from a system that is more reliable in that it avoids using electromechanical dosing devices for releasing chemical solutions to adjust pH and avoids using storage tanks of solution that need refilling). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bortun with that of Peyser to specify wherein the method further comprises attaching the polymer to a surface of the device, to avoid the need for dosing and storage of the buffer. 
Regarding claim 24, Peyser in view of Daly and Bortun teach the method of claim 23, but do not specifically teach wherein the method further comprises attaching the polymer within the channel. Nonetheless, Peyser teaches wherein the buffering material is introduced within the channel upstream from the sensor (para [0106]; As described above, a buffer (which may or may not be different from the buffer in the buffer reservoir) may be preloaded into the microfluidic channel so that sweat is collected into fluid within the microfluidic channel ...Typically buffer entering the microfluidic channel from the buffer reservoir will drive material (e.g., sweat) from the microfluidic channel and into the detector region (616)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify wherein the method further comprises attaching the polymer within the channel, during routine experimentation to identify the most desirable method.
Regarding claim 26, Peyser in view of Daly teach the method of claim 25, but do not specifically teach wherein the exposing step further comprises providing the buffering material on a surface of a substrate within the channel. Nonetheless, Bortun teaches wherein a system may have a pH adjuster system upstream of further processes wherein the pH adjuster system may be cast or molded into the overall system (para [0006]; The present invention features a system for treating liquid comprising a pH adjuster located upstream of a liquid treatment device relative to a liquid flow direction ... The pH adjuster contains solid state or particulate pH adjuster material adapted to release H or OH groups into the liquid or adapted to consume H or OH groups from the liquid, at a generally fixed location relative to the liquid treatment device, effective to raise or lower the pH of the liquid while it passes through the media of the downstream liquid treatment device ... Cast, molded or otherwise bonded pH adjuster material might also be suitable for use in the invention), wherein the system would avoid the need for dosing and storage of the buffers (para [0005]; The water treatment industry would benefit from a system that is more reliable in that it avoids using electromechanical dosing devices for releasing chemical solutions to adjust pH and avoids using storage tanks of solution that need refilling). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bortun with that of Peyser to specify wherein the exposing step further comprises providing the buffering material on a surface of a substrate within the channel to avoid the need for dosing and storage of the buffer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0211212 A1 to Stumber, US 2003/0148362 A1 to Luka, US 8,828,203 B2 to Baretzko et al., and US 2013/0026050 A1 to Harding et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791